DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 8,534,152) in view of Iwasaki (US 2017/0292591).
Hsu discloses and shows a ball screw, comprising: 
a threaded spindle (61); 
a spindle nut (62) that coaxially at least partially encloses the threaded spindle; 
a plurality of balls (not shown) adapted to circulate in an interstice between the threaded spindle and the spindle nut; 
a ball deflector (10) arranged in an opening (66) in a lateral surface of the spindle nut, the ball deflector comprising an upper shell (11) and a lower shell (20), the lower shell being arranged radially inwardly closer to a longitudinal axis of the spindle nut than the upper shell; 
the lower shell having a substantially half-shell-shaped contour.
Hsu does not specifically disclose or show the upper shell and the lower shell fastened in the spindle nut without any discrete, mechanical fastening elements.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu ball screw assembly by removing the screws/fasteners in favor of clamping or press fitting as taught by Iwasaki to fasten the upper and lower shells in the spindle nut without the use of a fastener.
Regarding claim 2, the lower shell (Hsu, 20) and the upper shell (11) are mounted in the spindle nut does not protrude beyond an outer contour defined by the spindle nut (at leader line from reference number 62 at Figs. 1 and 2).
Regarding claims 3 and 5, the lower shell (Hsu, 20) and upper shell (11) are injection-molded parts formed from plastic (col. 4:12-13).
Regarding claims 4, 6, 18 and 20, neither Hsu nor Iwasaki describes the lower or otherwise part of the ball deflector as being connected to the spindle nut by fusing, caulking or welding.  Because Hsu in view of Iwasaki teach parts of a ball deflector being fastened to the spindle nut, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute a press fit connection (Iwasaki, para. 0075) for any of the caulking, clamping or welding connections to achieve the predictable result of maintaining the deflector assembly together and within the spindle nut.  (see MPEP 2143(I)(B))
Regarding claim 9, the ball deflection channel (Hsu, 30) is formed, at least in some sections, by the upper shell (11), the lower shell (20) and side walls (not labeled) that define the opening in an assembled state.
claim 19, Hsu shows a lower shell (20), upper shell (11) and spindle nut (62) but does not disclose or show these pieces being connected are connected by clamping.
Iwasaki teaches a ball screw having a ball deflector comprising multiple portions fastened together and in the spindle nut without mechanical fastening elements, but by clamping (para. 0063, the two parts together) as an effective manner of maintaining the deflector assembly together and within the nut “without requiring any special fixing member”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu ball screw assembly by removing the screws/fasteners in favor of clamping or press fitting as taught by Iwasaki for not requiring any special fixing members (i.e., screws, nuts, dowel, etc.).
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
Applicant asserts, at the first full paragraph of page 8, that Iwasaki does not have a “clear teaching that the press fit is not done in addition to using a pin or screw”.  Examiner respectfully disagrees.  Iwasaki, at paragraph 0075 describes “securing the side deflector 13 to the nut” without the use of “guide grooves 35 and the guide ridges 47 for inserting the side deflector 13 into the receiving hole 14 or those that use a fastener such as a screw for fixedly securing the side deflector 13 in the receiving hole 14”.  Examiner includes the spring pin 80 as one of many fasteners and fastener types for fixedly securing the side deflector in the receiving hole, where paragraph 0075 seeks to define an alternative embodiment to what was specified in the description prior to 0075.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658